Case 1:15-cv-02009-GBD-SN Document 190

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORGE YARUR BASCUNAN; TARASCONA
CORP.; HOFSTRA CORP.; INMOBILIARIA
MILANO S.A.; INMOBILIARIA E INVERSIONES:
TAURO S.A.; INVERSIONES T & V S.A.,

Plaintiffs,
-against-

DANIEL YARUR ELSACA; CRISTIAN JARA
TAITO; OSCAR BRETON DIEGUEZ; GM & E
ASSET MANAGEMENT S.A.; FINTAIR
FINANCE CORP.; EUWELAND CORP.; HAY’S
FINANCE CORP.; CARY EQUITY’S CORP.;
AGRICOLA E INMOBILIARIA CHAUQUEN
LIMITADA; JOHN DOES 1-10; ALAPINJDP
INVESTING CORP.; SAN INVESTMENT
COMPANY LTD,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Jorge Yarur Bascufian, as well as several entities he owns and controls (the
“Bascufian Entities’) ', bring this action under the Racketeer Influenced and Corrupt Organizations
Act (“RICO”), 18 U.S.C. § 1961 ef seqg., against Defendants Daniel Yarur Elsaca, several entities
he owns and controls, and two of his associates, Cristian Jara Taito (“Jara”) and Oscar Bretén
Dieguez (“Breton”). (Second Am. Compl. (“SAC”), ECF No. 76, 99 6-26.) Plaintiff alleges that
Defendants violated and conspired to violate RICO by engaging in numerous predicate acts of
racketeering activity, including mail fraud, wire fraud, bank fraud, money laundering, and

violations of the Travel Act, with the purpose and intent of misappropriating millions of dollars

 

'For clarity and convenience purposes, this Court refers to Bascufian by his surname or as “Plaintiff,” except

where otherwise indicated.

Filed 08/11/21 Page 1 of 16

MEMORANDUM DECISION
AND ORDER

 

15 Civ. 2009 (GBD)

 

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 2 of 16

Plaintiff inherited from his late parents in the late 1990s. Ud. §§ 1-3, 185-234, 236-39.) Plaintiff
also asserts several state law causes of action for unjust enrichment, constructive trust, and
accounting. (Ud. 9§ 186-234, 236-39, 241-45, 247-50, 252-58.)

In July 2019, this case returned from the Second Circuit with the direction that this Court
should instruct Defendants “to expeditiously file an answer to the SAC so that the action may
proceed to discovery.” See Bascufian v. Elsaca (Bascufian II), 927 F.3d 108, 126 (2d Cir. 2019).
Defendants filed their answer on August 15, 2019. (ECF No. 119.) Defendants now move for
judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c) dismissing Plaintiff’ s
RICO and state law claims as time-barred. (Notice of Defendants’ Rule 12(c) Mot. for J. on the
Pleadings, ECF No. 151.) Specifically, Defendants claim that Plaintiffs pleadings and certain
documents subject to judicial notice demonstrate that Bascufian was aware of his alleged injuries
more than four years—the applicable RICO statute of limitations period—prior to the filing of this
action. Defendants’ motion is GRANTED as to Plaintiff's claims related to the alleged sham sale
of Anacapri and the alleged theft of BCI shares. Defendants’ motion is also GRANTED as to
Plaintiffs state law claims for unjust enrichment and the imposition of a constructive trust. Because
this Circuit’s separate accrual rule applies to the other RICO injuries alleged, Defendants’ motion is
DENIED in all other respects regarding the RICO claims. Defendants’ motion to dismiss Plaintiff's
accounting cause of action is also DENIED.

I RELEVANT FACTUAL BACKGROUND

In 1999, Plaintiff Bascufian engaged his cousin, Defendant Elsaca, to manage his vast
estate. (SAC §f 37, 39.) Plaintiff Bascufian’s Estate consists largely of companies and assets
owned by Plaintiff, including a substantial stake in Banco de Crédito e Inversiones (“BCI”), a

Chilean bank. Ud. § 35.) Bascufian agreed to pay Elsaca an annual salary for managing his Estate

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 3 of 16

(Id. § 39.) Soon after taking charge, Elsaca convinced Bascufian to grant him a power of attorney
that conferred broad authority on Elsaca to manage the Estate and enter into transactions on Its
behalf. (/d. § 40.) Plaintiff Bascufian alleges that for the ten years Elsaca managed the Estate, he
and his co-conspirators engaged in a multifaceted fraudulent scheme to misappropriate money,
securities, and other assets from the Estate siphoning off approximately $70 million. Ud. §{ 3,
45.) The various schemes are laid out in detail in the prior decisions of this Court and the opinions
of the Second Circuit. See Bascunan vy. Elsaca, 2016 WL 5475998 (S.D.N.Y. Sept. 28, 2016);

Bascunan v. Elsaca, 927 F.3d 108, 111 (2d Cir. 2019).

A. The New York Trust Account Scheme

The New York Trust Account scheme involved the misappropriation of assets held in two
trusts owned by the Estate. (SAC § 46.) The first trust, known as the “Afghan Trust,” was
established in 1998 and administered by J.P. Morgan in New York, and used to finance Bascufian’s
charitable endeavors. (/d. § 47.) In 2001, after Elsaca took over the management of the Estate, he
established the Capri Star Trust on Bascufian’s behalf using funds from the Afghan Trust. Ud. §
48.) The Capri Star Trust was created and administered by UBS AG in New York and its stated
purpose was also to finance Bascufian’s charitable undertakings. (/d.) According to Bascufian,
however, the Capri Star Trust’s true purpose was to generate sham investment advisor fees and

legal fees, and transfer more than $2.7 million from the Capri Star Trust to accounts under Elsaca’s

control. (/d. /§ 53-56; id., Ex. A.)

B. The Anacapri Investment Fund Scheme
The Anacapri Investment Fund Scheme involved four sub-schemes by which Elsaca
allegedly misappropriated tens of millions of dollars. Ud. §[ 68-128.) In Bascufian I, the Second

Circuit affirmed the dismissal of one of these sub-schemes regarding sham management fees for

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 4 of 16

lack of a domestic injury. Bascufian I, 927 F.3d at 120. The three remaining sub-schemes revolve
around the ANACAPRI Private Investment Fund, created by Elsaca in 2003. (SAC { 70.) Elsaca
funded Anacapri using funds from three separate Bascufian Entities Elsaca controlled pursuant to
the power of attorney. Ud. {9 71-72.)
l. The Fintair Misappropriation

Around June 2003, Elsaca caused Anacapri to acquire Fintair, a British Virgin Islands
(“BVI’) company that Elsaca owned and formed in 2000. Ud. { 74.) This acquisition made Fintair
part of the Estate. Ud.) Despite being part of the Estate, the SAC alleges that Elsaca opened a
Morgan Stanley bank account in Fintair’s name, representing to Morgan Stanley that he remained
Fintair’s sole owner. (/d. {[ 75-77.) Under these false pretenses, Elsaca made numerous transfers
from the Estate into the Morgan Stanley bank account, transferring over $37 million into the
account. (Ud. 75-76, 81-86; id., Ex. B.) Elsaca allegedly then transferred the funds to himself,
entities he owned, and associates of his. (/d.)

2. New Tarascona and the BCI Share Theft

The Estate owned a 1.47% stake in BCI (the Chilean Bank controlled by Bascufian’s father
before his death) through Tarascona Corp., a BVI entity. Ud §§ 8, 91.) Tarascona was in turn
wholly owned by Hofstra Corp., another BVI entity that was part of the Bascufian Estate. Ud [9
9, 91.) Hofstra’s interest in Tarascona was represented by physical bearer shares stored in a J.P.
Morgan safety deposit box in New York.? (/d. $91.)

Notably, the BC] Share Theft has two component parts. First, the SAC alleges that in

December 2007, Elsaca or one of his agents traveled to New York and removed the Tarascona

 

° Bearer shares are equity securities wholly owned by the individual or entity holding the physical stock
certificate. Investopedia, https://www.investopedia.com/terms/b/bearer_share.asp#ixzz5Nn2cOkYR (last
visited July 9, 2021).

 

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 5 of 16

bearer shares from Hofstra’s safety deposit box. Ud. § 92.) At the time of the alleged theft, the
shares had a value of approximately $47 million. (Ud. 4101.) Subsequently, Elsaca directed a
Panamanian law firm to register the stolen bearer shares in the name of Nueva T Corp. (“New
Tarascona’), a BVI entity Elsaca incorporated for himself on or about November 30, 2007. (/d.
{§ 94-98.) Second, Bascufian claims that Elsaca then caused the Estate to purchase the very share
that had been stolen for $43 million. Ud. § 102-103.) Though financially tangled, this scheme
reduces to the allegation that Elsaca stole shares from Bascufian and then sold them back to him.
Bascuhian [1,927 F.3d at 114.
3. The Sham Anacapri Sale
Next, after allegedly misappropriating millions of dollars from Anacapri through Fintair,
Bascufian claims that Elsaca and his associates ultimately misappropriated Anacapri itself through
a sham sale to one of Elsaca’s shell companies. (Ud. § 109.) Specifically, Elsaca allegedly caused
Bascufian Entities to sell their stakes in Anacapri to Defendant Agricola E Inmobiliaria Chauquén
Limitada, a Chilean company owned by Elsaca, for $7.5 million. Ud. §§ 22,113.) At the time of
the sale, Anacapri had a book value of $21.5 million, thus Elsaca “sold” Anacapri to his shell
company at a $14 million discount.
C. The Tarascona Misappropriation
The SAC alleges that between 1999 and 2004, Elsaca opened almost a dozen accounts at
Morgan Stanley in Tarascona’s name “for the purpose of misappropriating [the Estate’s funds] and
laundering them through the global banking system.” (Ud. § 129.) Bascufian alleges that Elsaca
misrepresented to Morgan Stanley in New York that he owned Tarascona (when in fact it was

owned by the Estate), so that he could freely transfer money from Tarascona to his own personal

 

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 6 of 16

accounts. (/d. 9% 130-32.) Elsaca allegedly transferred over $2 million via 333 separate transfers.
(id. © 135.)
D. The BCI Dividend Misappropriation
From 2007 to 2010, the BCI shares earned over $3.5 million in dividends. (/d. § 136.)
Bascufian alleges that Elsaca misappropriated these funds by diverting them to Estate owned bank
accounts, including the Morgan Stanley Fintair account, and then taking the funds. (Ud. § 136—
141.) Notably, this alleged scheme is distinct from the BCI Share Theft alleged in the SAC.
lf. LEGAL STANDARD
A party may move for judgment on the pleadings “[a]fter the pleadings are closed—but
early enough not to delay trial[.|” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is appropriate
if, from the pleadings, the moving party is entitled to judgment as a matter of law.” Burns Int'l
Sec. Servs., Inc. v. Int'l Union, United Plant Guard Workers of Am. (UPGWA) & Its Local 537,
47 F.3d 14, 16 (2d Cir. 1995). The standard for addressing a motion for judgment on the pleadings
pursuant to Rule 12(c) is the same as the standard used in evaluating a motion to dismiss under
Rule 12(b)(6). See L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011).
Accordingly, to survive a Rule 12(c) motion, ‘a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In assessing
such a motion, a court may consider “the complaint, the answer [and] any written documents
attached to them.” 1-7 Designs, 647 F.3d at 422 (citation omitted). “A complaint is [also] deemed
to include any written instrument attached to it as an exhibit, materials incorporated in it by
reference, and documents that, although not incorporated by reference, are ‘integral’ to the

complaint.” /d. (citation omitted and alterations in original).

 

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 7 of 16

IW. PLAINTIFF’S RICO CLAIMS ARE NOT ENTIRELY TIME-BARRED

Bascufian initiated this action on March 17, 2015. Neither party disputes that RICO claims
are governed by a four-year statute of limitation. Rotella v. Wood, 528 U.S. 549, 552 (2000). The
limitations period begins to run “when the plaintiff either discovers or should have discovered the
RICO injury.” dn re Merrill Lynch Ltd. P’ships Litig., 154 F.3d 56, 58 (2d Cir.1998); see
also Rotella, 528 U.S. at 555. Thus, any injury that Plaintiff discovered or reasonably should have
discovered prior to March 17, 2011 is time-barred.

Defendants assert that Plaintiff Bascufian brought his civil RICO claims more than four
years after he discovered or reasonably should have discovered his alleged injuries. (Defs.” Mem.
of Law in Supp. of Mot. for J. on Pleadings (“Defs.’ Mot.”), ECF No. 152, at 9-24.) Specifically,
Defendants argue: (1) that the SAC on its face demonstrates that Plaintiff had knowledge of his
injuries before March 17, 2011; (2) that information in a KMPG report detailing an investigation
commissioned by Plaintiff regarding certain irregularities with Elsaca’s management should be
imputed to Plaintiff; and (3) that this Court can take judicial notice of two documents (a sworn
Chilean criminal complaint called a denuncia and a press article published on March 17, 2011),
which also demonstrate that Plaintiff had knowledge of their RICO injuries prior to March 17,
2011. Ud. at 9-15.)

A. Judicial Notice

Defendants ask this Court to take judicial notice of: (1) the sworn denuncia filed by
Bascufian on February 17, 2011; and (2) a press article published in Chile on March 17, 2011 that
discusses Bascufian’s intention to file a lawsuit against Elsaca in the United States. (Defs.’ Mot.
at 15-20.) Plaintiff argues that judicial notice is not appropriate in this matter, but acknowledges

that courts may take judicial notice of documents outside of the complaint for “limited purposes.”

 

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 8 of 16

(Pl.°s Mem. of Law in Opp’n to Defs.’ Mot. for J. on the Pleadings (“Pl.’s. Opp’n”) ECF No. 158,
at 11-14.)

Though the question of “whether a plaintiff had sufficient facts to place it on inquiry notice
is often inappropriate for resolution on a motion to dismiss” a court can “readily resolve the issue
of inquiry notice as a matter of law on a motion to dismiss . . . where the facts needed for
determination .. . can be gleaned from the complaint and papers . . . integral to the complaint.”
Staehr v. Hartford Fin. Servs. Grp., 547 F.3d 406, 412 (2d Cir. 2008). Thus, “it is proper to take
judicial notice of the fact that press coverage, prior lawsuits, or regulatory filings contained certain
information, without regard to the truth of their contents, in deciding whether so-called ‘storm
warnings’ were adequate to trigger inquiry notice as well as other matters.” Jd. at 425. A court
may take judicial notice of such documents “only to establish the timing and existence of the
information contained in them or the existence of litigation and related filings.” Milo v. Galante,
2011 WL 1214769, at *3 (D. Conn. Mar. 28, 2011) (citing Global Network Comm c’ns, Inc. v.
City of New York, 458 F.3d 150, 157 (2d Cir.2006)).

Generally, if matters outside the complaint are considered in evaluating a motion under
Rule 12(b)(6) or Rule 12(c), the motion to dismiss is to be treated as if it were a motion for
summary judgment. Fed.R.Civ.P. 12(b); Global Network, 458 F.3d at 156. But if court limits it
review of these extrinsic materials to “matters of which judicial notice may be taken,” those matters
are not considered to be “outside the pleadings for purposes of conversion” and do not require that
the Rule 12(c) motion be converted to a motion for summary judgment. Staehr, 547 F.3d at 425—
26 (citing Kramer v. Time Warner, Inc., 937 F.2d 767, 773 (2d Cir.1991); see also SC Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1366 & n. 33 (3d ed.2004)).

 

* Defendants’ alternative motion for summary judgment is DENIED without prejudice. Defendants may
renew such motion at the close of discovery.

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 9 of 16

Therefore, it is proper for this Court, in considering Defendants’ motion, to take judicial notice of
the denuncia and the Chilean press article news coverage, not for the truth of their contents but for
the limited purpose of establishing the timing and existence of the information contained therein.

B. Plaintiff's RICO Claims Premised on the Sham Anacapri Sale and the BCI Share
Theft are Dismissed

Defendants argue that the SAC “on its face” demonstrates that Plaintiff had both actual and
inquiry notice of their alleged RICO injuries prior to March 17, 2011. (Defs.’ Mot. at 10.)
Defendants point to the portion of the SAC that states that Peter Raby (Bascufian’s financial
manager after Defendant Elsaca) was aware of “irregularities in connection with the ownership of
Tarascona and Tarascona’s BCI shares” as early as January 2011. (SAC 4 161.) Defendants also
highlight Plaintiff's allegation that “by mid-February 2011... [Bascufian] believed that [Elsaca’s]
self-dealing in connection with the sale of the Anacapri fund to Chauquen had caused harm to the
[Bascufian| estate.” (/d. § 162.) These allegations relate to two alleged sub-schemes: the Sham
Anacapri Sale, and New Tarascona and the BCI Share Theft.

Similarly, in the denuncia Bascufian told Chilean prosecutors that in “the last few months,
he ha[d] learned through his current advisors that in 2009 he was the victim of a major fraud by
[Elsaca] and his advisors” and that Elsaca had “created a Private Investment Fund named
ANACAPRI” and “carried out a series of complex simulated financial operations that caused him
losses of at least... US$50,000,000.” (ECF No. 153, Ex. 4 at 1.) Peter Raby’s witness statement
and the Chilean prosecutor’s summary of the criminal complaint, both included as part of the
denuncia, detail what was known about the theft of the BCI shares. (/d. at 9-10.)

The statements in the SAC and the denuncia establish that Plaintiff had knowledge of the
injuries related to the sham Anacapri sale and the theft of the BCI shares (though not the forced

buyback of those shares) prior to March 17, 2011. At oral argument Plaintiff's counsel conceded

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 10 of 16

that these sub-schemes fell outside of the limitations period. (Tr. of Oral Arg., dated April 29,
2021, ECF No. 188 at 78:13-23; 89:14-91:16.) Accordingly, the RICO claims premised on the
Sham Anacapri Sale and New Tarascona and the BCI Share Theft sub-schemes are dismissed.

C. The Separate Accrual Rule Applies to Plaintiff's Remaining Alleged RICO Injuries

Plaintiff Bascufian argues that the “separate accrual rule” applies to his RICO claims.
(Pl.’s. Opp’n at 7-10.) The Second Circuit has stated that “in some instances a continuing series
of fraudulent transactions undertaken within a common scheme can produce multiple injuries
which each have separate limitations periods.” In re Merrill Lynch Ltd. Partnerships
Litigation, 154 F.3d 56, 59 (2d Cir.1998) (citing Bingham v. Zolt, 66 F.3d 553, 559-61 (2d
Cir.1995), cert. denied, 517 U.S. 1134 (1996)). Thus, under the separate accrual rule, “a new
claim accrues and the four-year limitation period begins anew each time a plaintiff discovers or
should have discovered a new and independent injury.” /d. at 59. “A necessary corollary of the
separate accrual rule is that plaintiff may only recover for injuries discovered or discoverable
within four years of the time suit is brought.” Bingham, 66 F.3d at 560.

For example, in Bankers Trust Co. v. Rhoades, officers of a bankrupt corporation
fraudulently concealed assets of the bankruptcy estate through a series of complex financial
transactions and filed frivolous lawsuits against plaintiffs to prevent them from recovering a
legitimate debt. See 859 F.2d 1096, 1098-99 (2d Cir. 1988). The Second Circuit held that the
various legal fees and expenses incurred by the plaintiffs over time were separate injuries from the
loss of the debt itself, and each injury was separately subject to the statute of limitations. /d. at
1103.

Likewise in Bingham, the Second Circuit applied the separate accrual rule to a multi-

scheme fraud perpetrated by Bob Marley’s widow and her advisors against his estate. 66 F.3d at

10

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 11 of 16

557. The court held that where the defendants made “frequent misappropriations of discrete
amounts of money from different sources,” “each illegal diversion constituted a new and
independent legally cognizable injury to [plaintiffs] estate” each with its own statute of
limitations. /d. at 561. These injuries were caused by a variety of schemes which were related
only in their ultimate goal of defrauding the estate. /d. at 559-61.

Defendants rely on /m re Merrill Lynch Ltd. Partnerships Litigation and Town of
Mamakating v. Lamm, which by contrast, found the separate accrual rule to be inapplicable. In
Merrill Lynch, the Second Circuit found that the separate accrual rule did not apply where
defendants’ “limited partnership scheme was fraudulent at the outset.” 154 F.3d at 59. The court
found that plaintiffs’ only losses occurred when they invested in an investment vehicle which
“Merrill Lynch knew . .. could not make the ‘guaranteed’ gains” and that subsequent
“communications which put a gloss on the losing investments” and “collection of annual fees” did
not constitute new and independent injuries. /d. at 56-61. These acts were “simply a part of the
alleged scheme” or “were continuing efforts to conceal the initial fraud, and not separate and
distinct fraudulent acts resulting in new and independent injuries.” /d. Similarly, in Town of
Mamakating, plaintiffs’ injury consisted of one single transfer (under false pretenses) of their
zoning authority to defendants. 651 Fed. App’x 51, 54 (2d Cir. 2016). The Second Circuit found
that later harm caused by the exercise of the fraudulently obtained zoning authority was part of the
original injury and was not new and independent. /d.

Bingham controls the outcome of this case. The SAC here alleges that Defendants
employed a “variety of schemes” each of which involved the “misappropriation of discrete
amounts of money” from multiple sources within the Estate. Bingham, 66 F.3d at 561; see SAC

“4 46-89, 103-108, 129-141. In re Merrill Lynch did not overrule Bingham, nor did it foreclose,

1]

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 12 of 16

as Defendants suggest, the possibility that “new and independent” injuries may be suffered when
they are part of the same scheme. (Defs.’ Reply Br., ECF No. 159, at 3; see also Republic of
Colombia v. Diageo N. Am. Inc., 531 F. Supp. 2d 365, 448 (E.D.N.Y. 2007)). Here, Plaintiff
Bascufian alleges that he suffered multiple, independent injuries as part of Defendants RICO
scheme, and each injury has a separate limitations period.

Thus, Defendants’ motion is DENIED insofar as it seeks the dismissal of Plaintiff's claims
related to the New York Trust Account Scheme, the Tarascona Misappropriation, BCI Dividend
Misappropriation, the Fintair Misappropriation sub-scheme, and the forced re-purchasing of the
stolen BCI shares. Because these schemes and sub-schemes constitute “new and independent
injuries” they are not time-barred."

IV. PLAINTIFF’S STATE LAW CLAIMS FOR UNJUST ENRICHMENT AND
A CONSTRUCTIVE TRUST ARE DISMISSED

Defendants argue that Plaintiffs claims for unjust enrichment, constructive trust, and
accounting are time-barred under a three-year limitations period applicable to each of these state
law claims because the remedy these claims seek is money damages. (Defs.’ Mot. at 24-25.)
Plaintiff argues that because their state law claims are based in equity, they are subject to a six-

year statute of limitations. (Pl.’s. Opp’n at 23-24.)

 

+ Defendants present no evidence demonstrating that Plaintiff had either actual knowledge or inquiry notice
of these alleged injuries. Indeed, the denuncia and Chilean press article are silent as to these schemes.
Similarly, Defendants argue, in the absence of evidence, that Plaintiff was on “inquiry notice” prior to
March 17, 2011 because the knowledge gained by KPMG during its investigation of Plaintiffs’ RICO
injuries can be imputed to Plaintiff. (Defs.’ Mot. at 11-14.) Assuming arguendo that it is appropriate to
impute KPMG’s knowledge to Plaintiff, there are no allegations in the SAC (or any other document in the
current record) that demonstrates that KPMG discovered anything about Plaintiffs’ remaining RICO
injuries. Indeed, the SAC specifically alleges that KPMG did nor discover any information about the Fintair
Misappropriation, the Tarascona Misappropriation, the New York Trust Account Scheme, or the forced re-
purchasing of the stolen BCI shares. (SAC 4 164, 167.)

12

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 13 of 16

A. Unjust Enrichment and Constructive Trust

Under New York law, the statute of limitations for unjust enrichment is three years when
monetary relief is sought and six years when equitable relief is sought. Cohen v. Dunne, 2017 WL
4516820, at *3 (S.D.N.Y. Sept. 27, 2017) (citing Grynberg v. Eni S.P.A., 2007 WL 2584727, at
*3 (S.D.N.Y. Sept 5, 2007).° Thus, the choice of the appliable statute of limitations depends upon
the substantive remedy which the plaintiff seeks.

In the Original Complaint, Plaintiff's unjust enrichment claim sought “compensatory
damages, in an amount to be proven at trial, but no less than, collectively $78 million.” (ECF No.
1 at 51.) Similarly, in the First Amended Complaint Plaintiff's unjust enrichment claims sought
“damages in an amount to be proven at trial, but no less than, collectively $68 million.” (ECF No.
18 at 58.) On the third attempt, Plaintiff repleaded their unjust enrichment claim and stated that
“equity requires that the diverted funds . . . be returned to Bascufian.” (SAC { 245.) Plaintiff also
characterized the SAC as seeking the “return/disgorgement of a// diverted assets.” (ECF No. 184
at 1,n.1.) Moreover, instead of explicitly requesting damages, Plaintiff now seeks “an order

requiring the return of all funds misappropriated by the defendants.” (SAC at 70.)

 

> While the Second Circuit has stated that “[t]he statute of limitations in New York for claims of unjust
enrichment... is generally six years,” Golden Pac. Bancorp v. F.D.I.C., 273 F.3d 509, 518 (2d Cir. 2001),
New York’s intermediate appellate courts are split as to whether the statute of limitations for unjust
enrichment claims is three or six years. See Deutsche Bank, AG v. Vik, 142 A.D.3d 829, 829 (Ist Dep’t
2016); see also City of Almaty v. Sater, 503 F.Supp.3d 51, 64-66 (S.D.N.Y. 2020) (describing competing
approaches of New York State courts in determining limitations period for unjust enrichment). The Second
Department has held that the three-year limitations period under C.P.L.R. § 214(3) applies to a claim for
unjust enrichment whenever a plaintiff seeks monetary relief. See City of Almaty, 2020 WL 7027566, at
*9_10 (collecting cases). The First Department has explicitly recognized this split and has applied the six-
year limitations period when a claim for unjust enrichment rests on facts that also support another claim
governed by a six-year statute of limitations, even when the plaintiff seeks damages. /d. (citing Deutsche
Bank, AG v. 142 A.D.3d at 829). In the absences of any controlling decision clarifying the split, this Court
follows the practice of the federal courts in this district and applies a three-year statute of limitations period
when a claim for unjust enrichment seeks monetary relief. See City of Almaty, 503 F.Supp.3d at 65
(collecting cases).

13

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 14 of 16

Plaintiff's attempt to now couch his unjust enrichment claim as seeking equitable relief is
unavailing. The history of this litigation makes clear that what Plaintiff actually seeks is money
damages. Indeed, the Second Circuit has stated that “[t]he calculated use of the term
‘disgorgement’ instead of other equally applicable terms such as repayment, recoupment, refund,
or reimbursement, should not be permitted to distort the nature of the claim so as to expand the
applicable limitations period from three years to six.” Lia v. Saporito, 541 F. App’x 71, 75 (2d
Cir. 2013) (citing Access Point Med., LLC v. Mandell, 106 A.D.3d 40, 44 (1st Dep't 2013)).
Accordingly, the statute of limitations applicable to Plaintiffs unjust enrichment claim is three
years.

The three-year statute of limitations “begins to run upon the occurrence of the wrongful act
giving rise to the duty of restitution.” Martin Hilti Family Tr. v. Knoedler Gallery, LLC, 137 F.
Supp. 3d 430, 466 (S.D.N.Y, 2015) (quoting /ngrami v. Rovner, 45 A.D.3d 806, 808 (N.Y. App.
Div. 2d Dep’t 2007)). Here, Plaintiff alleges that Defendant Elsaca was “relieved of most of his
duties in late 2009” and officially fired by Bascufian in March 2010. (SAC 4151.) Plaintiff does
not allege any wrongful action by Defendant Elsaca after 2009, but even assuming that the statute
of limitations period started as late as March 2010 the unjust enrichment claim is still time-barred.
Plaintiff would have had to bring his unjust enrichment claim by March 2013, a full two years
before this action was filed. Thus, Plaintiff's unjust enrichment claim is DISMISSED as time-
barred.

Consequently, Plaintiffs claim for a constructive trust is also DISMISSED. A constructive
trust is an equitable remedy imposed to prevent unjust enrichment. Simonds v. Simonds, 45 N.Y.
2d 233, 242 (1978). It is not a “basis for a separate cause of action” but is instead a legal instrument

by which property can be recovered if the individual holding the property was unjustly enriched.

14

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 15 of 16

Blank y. TriPoint Glob. Equities, LLC, 338 F. Supp. 3d 194, 220 (S.D.N.Y. 2018) (dismissing
claim for constructive trust because it is not a basis for a separate cause of action); 1B. Trading,
Inc. v. Tripoint Glob. Equities, LLC, 280 F. Supp. 3d 524, 545 (S.D.N.Y. 2017) (same).
B. Accounting

The statute of limitations in New York for an accounting claim is six years. Golden Pac.
Bancorp v. F.D.LC., 273 F.3d 509, 518 (2d Cir. 2001); In re Barabash’s Estate, 31 N.Y .2d 76, 80
(1972); N.Y.C.P.L.R. §213. The limitations period for claims arising out of a fiduciary
relationship does not commence “until the fiduciary has openly repudiated his or her obligation or
the relationship has been otherwise terminated.” Golden Pac. Bancorp, 273 F.3d at 518 (citation
omitted). Plaintiffs accounting claim cannot fairly be characterized as anything but equitable as
its purpose is to “help sort out what assets are involved [and] enable the parties to meaningfully
pursue their respective claims concerning their private or business arrangement.” Wesselmann vy.
Int'l. Images, 259 A.D.2d 448 (N.Y.App.Div.1999). Here, the fiduciary relationship between
Elsaca and Bascufian was repudiated in March 2010. Thus, Plaintiff had until 2016 to bring a
claim for an accounting. Having brought his claim in March 2015, Plaintiff's accounting claim is

tmely.

15

 
Case 1:15-cv-02009-GBD-SN Document 190 Filed 08/11/21 Page 16 of 16

V. CONCLUSION
Defendants’ motion for judgment on the pleadings, (ECF No. 151), is GRANTED (1) to
the extent that Plaintiffs RICO claims related to the Sham Anacapri Sale and New Tarascona and
the BCI Share Theft® are dismissed; and, (2) to the extent that Plaintiff's state law claims for unjust
enrichment and a constructive trust are dismissed. The Clerk of Court is directed to close the

motion accordingly.

Dated: New York, New York
August 11, 202]
SO ORDERED.

Vina wv B Dore

CeORGE . DANIELS
fled States District Judge

 

 

° For the sake of clarity, only the portion of the New Tarascona and the BC! Share Theft sub-scheme related
to the theft of physical bearer shares worth $47 million is dismissed. Plaintiffs may still pursue their RICO
claims related to the alleged forced buyback of these shares.

16

 
